—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated December 1, 1997 (People v Rodriguez, 245 AD2d 316), affirming three judgments of the County Court, Orange County, all rendered September 1, 1993.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Thompson, J. P., Pizzuto, Joy and Florio, JJ., concur.